     Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.1 Filed 03/22/21 Page 1 of 36




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION
Charles Blackwell
Plaintiff, Pro Se
v.
CITY OF INKSTER, Municipal Corporation,
PATRICK ANDRE WIMBERLY,
individually and in his official capacity
as Inkster Mayor
Defendants
______________________________________________________________________________


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND NOMINAL
                             DAMAGES
                             JURY TRIAL DEMAND REQUESTED


      1. Plaintiffs bring this First Amendment action to challenge an unconstitutional policy and

         practice imposed by the city of Inkster’s governing body, police department, and mayor

         to prohibit or impede individuals from engaging in political speech or advocacy on the

         City of Inkster Police Department Facebook Page and the Mayor’s municipal Facebook

         page which is a designated or limited public forum subject to constitutional free speech

         protection.

      2. Plaintiffs contend that the challenged policy violates the First Amendment’s freedom of

         speech and right to petition clauses, both facially and as applied to the Plaintiff.

         Accordingly, Plaintiff seek declaratory and injunctive relief to invalidate and bar
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.2 Filed 03/22/21 Page 2 of 36




    enforcement of the policy, as well as nominal damages for the infringements committed

    by Defendants on March 19th, 2021.

 3. In Knight First Amendment Institute at Columbia Univ., et al. v. Donald J. Trump, et al.,

    No. 18-1691, 2019 WL 2932440 (2d Cir. July 9, 2019), the court unanimously affirmed a

    district court judgment holding that President Trump violated the First Amendment when

    he blocked from his Twitter account certain people whose viewpoints, he did not like.

    The Defendant is engaging in the same viewpoint based discriminatory practices against

    the Plaintiff.

                                                PARTIES

 4. Plaintiff, Charles Blackwell, is a resident in the Eastern District of Michigan and activist

    who tackles corruption, transparency, and open government issues with multiple

    municipalities in the Metro Detroit area.

 5. Defendant, City of Inkster, is a state-chartered municipal corporation which exercises

    local governance.

 6. Defendant, Patrick Andre Wimberly, is the Mayor of Inkster and the executive head and

    chief administrative officer of the city.

                                  JURISDICTION AND VENUE

 7. Plaintiffs bring this action under the First and Fourteenth Amendments to the United

    States Constitution and 42 U.S.C. § 1983, seeking declaratory and injunctive relief and

    nominal damages. The Court has subject-matter jurisdiction over the federal claims under

    28 U.S.C. §§ 1331 and 1343.

 8. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendants reside within

    this judicial district and all claims asserted by Plaintiffs arose within this judicial district.
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.3 Filed 03/22/21 Page 3 of 36




                                  FACTUAL ALLEGATIONS

 9. There is an active and current corruption and embezzlement investigation being

    conducted by the City of Inkster Police Department involving allegations that the former

    City of Inkster recreation director Alex Legion embezzled City of Inkster recreation

    revenue for his own personal use and benefit. (See Exhibit A: Alex Legion Police

    Report)

 10. In fact, the City of Inkster Parks and Recreation Commission was so alarmed by the

    corruption of former recreation director Alex Legion and the city’s handling of the

    investigation, they voted to send a letter to Inkster City Council calling for an

    independent investigation. (See Exhibit B: Inkster Parks and Rec Commission

    Request)

 11. In such letter to Inkster City Council, the Inkster Parks and Recreation Commission

    stated that if the City Council failed to act, they would be contacting the FBI with “our

    suspicion of collusion, corruption, running a criminal organization of city hall, and

    misuse of public funds.”

 12. So not only did the Plaintiff have genuine and legitimate concerns of corruption taking

    place at the Inkster Recreation Department and Inkster City Hall, but the Inkster Parks

    and Recreation Commission which is a public body shared those same concerns.

 13. On or about March 18th, 2021 Plaintiff commented on a post on the City of Inkster Police

    Department in which Inkster Police Chief William Riley was speaking and reading a

    children’s book in a posted video onto the Defendant’s Facebook page which is a public

    forum.
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.4 Filed 03/22/21 Page 4 of 36




 14. Plaintiff then commented, considering the Alex Legion investigation and corruption

    scandal, “Chief Riley: How about you teach the kids the word “Corruption” and tell them

    about how Alex Legion stole money from the recreation center and Mayor Wimberly

    knew about it.”

 15. On or about March 19th, 2021 Plaintiff went again to the Defendant City of Inkster Police

    Department Facebook page and noticed the Plaintiff comment had been deleted, Plaintiff

    had been blocked or impeded from commenting on further posts on the page and
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.5 Filed 03/22/21 Page 5 of 36




    prohibited from sending direct messages or messages to the inbox of the City of Inkster

    Police Department Facebook page.

 16. In (Attached Exhibit C: Police Department Blocked Post), on the left-hand side is the

    Plaintiff restricted privileges of not being able to comment on or “Like” Facebook post

    by the Defendant’s City of Inkster Police Department Facebook page which is a public

    forum. On the right-hand side, is the privileges of all other Facebook users who have not

    been blocked or restricted such as the Plaintiff who then can comment and participate in

    the Defendant City of Inkster Police Department Facebook page and public forum.

 17. In (Attached Exhibit D: Police Department Blocked Access), on the left-hand side is

    the Plaintiff restricted privileges of being blocked and prohibited from sending the

    Defendant City of Inkster Police Department a “direct message” or sending the

    Defendant City of Inkster Police Department a private message to their Facebook inbox.

    On the right-hand side, is the privileges of all other Facebook users who have not been

    blocked or restricted by the Defendant who has the access to send direct messages to the

    Defendant City of Inkster Police Department Facebook page.

 18. As a result, Plaintiff Blackwell is blocked from further expressing his intended

    comments, ideas or expression on the Defendant Facebook page which is a public forum.

 19. The Defendant, City of Inkster Police Department Facebook Page which include a social

    media policy in the “About” section of the page which states the “The City of Inkster

    reserves the right at our sole discretion to block users or remove comments if the content

    posted promotes private businesses, political affiliations, ideologies or positions, or any

    other third-party advertisements, sales or promotions;” (See attached Exhbit E: City of

    Inkster Police Department Social Media Policy)
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.6 Filed 03/22/21 Page 6 of 36




 20. The Defendant official established policy to block social media users or remove

    comments based on the content of polticial affiliations, ideologies or positions in a public

    forum infringes upon the Plaintiff First Amendment rights and against our deomorcratic

    principles.

 21. Defendant Patrick Andre Wimberly while acting under the color of the law maintains,

    operates, and post on the Facebook page “Patrick Wimberly-Mayor City of Inkster”.

    Such page is also a designated or limited public forum and subject to First Amendment

    protection.

 22. Plaintiff has commented on Defendant Patrick Andre Wimberly Facebook page “Patrick

    Wimberly-Mayor City of Inkster” critical comments about the Alex Legion investigation

    as well and have been blocked and restricted from commenting, posting, and messaging

    this interactive page in the exact same manner as the Plaintiff has been blocked by the

    City of Inkster Police Department Page.

 23. In (Attached Exhibit F: Mayor Wimberly Blocked Post Comparison), on the left-

    hand side is the Plaintiff restricted privileges of not being able to comment, post, or

    “Like” Facebook post by the Defendant Patrick Andre Wimberly which is a public

    forum. On the right-hand side, is the privileges of all other Facebook users who have not

    been blocked or restricted such as the Plaintiff who then can comment, post and

    participate in the defendant Patrick Andre Wimberly Facebook page and public forum

 24. In (Attached Exhibit G: Mayor Wimberly Blocked Access Comparison), the top

    picture is the Plaintiff restricted privileges of being blocked and prohibited from sending

    the Defendant Patrick Andre Wimberly a “direct message” or sending Defendant

    Wimberly a private message to their Facebook inbox. The bottom picture, is the
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.7 Filed 03/22/21 Page 7 of 36




    privileges of all other Facebook users who have not been blocked or restricted by

    Defendant Patrick Andre Wimberly who has the access to send direct messages to the

    Defendants page of “Patrick Wimberly-Mayor City of Inkster”

  COUNT I: VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS (42

                                         U.S.C. § 1983)

 25. Plaintiffs incorporate by reference all preceding paragraphs as though fully set forth

    herein.

 26. In creating and maintaining the City of Inkster Police Department Facebook page, the

    Defendant have created and established a designated or limited public forum.

 27. Defendants have no compelling interest to justify the content-based or viewpoint-based

    suppression of Plaintiffs’ speech about public corruption by a public official which is a

    public issue and concern.

 28. In prohibiting Plaintiff public discussion of corruption by a public official, Defendants’

    ban on political speech and advocacy is both facially content-based and targeted

    specifically against the type of speech invoking greatest constitutional protection.

 29. Because all speech presented as public comment to a political governing body can, by its

    very nature and purpose, be classified to comprise political speech or advocacy,

    Defendants’ policy of banning speech upon the basis such classification is

    unconstitutionally vague and naturally given to arbitrary and discriminatory application.

 30. In proscribing all political speech and advocacy generally, Defendants’ policy sweeps far

    beyond the necessary scope of any conceivably legitimate state interest it aims to further.
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.8 Filed 03/22/21 Page 8 of 36




 31. By specifically prohibiting the right of public commenters to avail themselves of the

    opportunity to engage in advocacy when presented with a government audience,

    Defendants’ policy facially infringes the First Amendment’s right to petition clause.

 32. Defendants acted to pretextually deprive Plaintiffs of their First Amendment rights in

    order to suppress the Plaintiff critical viewpoint.

                                             COUNT II

       DEFENDANT PATRICK ANDRE WIMBERLY VIOLATION OF FIRST AND

                      FOURTEENTH AMENDMENTS (42 U.S.C. § 1983

 33. Plaintiffs incorporate by reference each preceding paragraph as if fully stated herein.

 34. Defendant Patrick Andre Wimberly, when acting under the color of the law and using

    Facebook Page “Patrick Wimberly-Mayor City of Inkster”, has created a public forum

    opened for use by the public as a place for expressive activity

 35. Defendant Wimberly has no compelling interest to justify the content or viewpoint-based

    suppression of the Plaintiffs’ speech on the Defendants’ Facebook page about the issue of

    public corruption.

 36. By specifically prohibiting the right of public commenters to avail themselves of the

    opportunity to engage in advocacy when presented with a government audience, through

    the Facebook platform, Defendants’ policy facially infringes the First Amendment’s right

    to petition clause.

 37. In prohibiting public discussion of an entire topic, Defendant Wimberly ban on political

    speech and advocacy against public corruption and misuse of public funds is both facially

    content-based and targeted specifically against the type of speech invoking greatest

    constitutional protection.
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.9 Filed 03/22/21 Page 9 of 36




 38. Because the First Amendment protection of political speech by the public was clearly

    established at the time of these injuries, Defendant Wimberly is not entitled to qualified

    immunity. Nor could the Plaintiff reasonably have assumed that contractually conspiring

    with a third party to deprive a clearly established right would change its clearly

    established status.

 39. In fact, Plaintiff emailed the City of Inkster City Attorney’s David Jones and Matthew

    Wayne on March 1st, 2021 informing them the Plaintiff intended to comment and interact

    on government official’s social media pages and that these pages were afforded First

    Amendment protection. (See Attached Exhibit H: Plaintiff March 1st email to City

    Attorney)

 40. Considering the First Amendment was well established and considering the Plaintiff

    March 1st, 2021 email to the City of Inkster City Attorney, the Defendants actions were

    not reasonable.



                                            COUNT III

           DEFENDANT, CITY OF INKSTER’S, “MONELL” LIABILITY

 41. Plaintiffs incorporate by reference each preceding paragraph as if fully stated herein.

 42. Defendant, CITY OF INKSTER, created policies, practices and customs, as set forth

    above, which demonstrated “deliberate indifference” to the constitutional rights of its

    citizens, and was the moving force behind the individual Defendants’ violations of

    Plaintiffs’ constitutional rights.

 43. In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme Court held

    that a municipality (or other local government unit) can be liable under 42 U.S.C. § 1983
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.10 Filed 03/22/21 Page 10 of 36




     if an "action pursuant to official municipal policy of some nature caused a constitutional

     tort

  44. As a direct and proximate result of the Defendants willful violation of Plaintiffs’

     constitutionally protected rights, Plaintiff was deprived of his liberty, causing them to

     suffer the injuries and damages set forth above.

  45. This is an official municipal policy or custom adopted by the Defendant and its police

     department. This policy is posted in the “About” section of the Defendants Facebook

     page and instructs users to “Please read before posting”.

  46. The Inkster Police Department Facebook page policy even uses the language “The City

     of Inkster Reserves the right, at our sole discretion”. Which means this is an official

     municipal policy of the Defendant as a municipality rather than the individual actions of

     the Defendant agents or employees.

  47. These customs, practices, and/or policies included, but were not limited to, the following:

             a. Failing to adequately train and/or supervise its employees and agents so as

             to prevent violations of citizens’ constitutional rights.

             b. Failing to adequately train and/or supervise its employees and agents regarding

             the constitution and the public’s right to free speech in a public forum.

  48. Defendant conduct was reckless because constitutional rights to free speech in a public

     forum was clearly established at the time of the Plaintiff injuries.

  49. As a proximate result of the violations and/or deprivations of Plaintiff’s constitutional

     rights by Defendant’s, Plaintiff has a viable claim for compensatory and punitive

     damages pursuant to 42 U.S.C. § 1983 together with costs, interests, and damages as set

     forth in 42 U.S.C. § 1988.
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.11 Filed 03/22/21 Page 11 of 36




       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award

       in his favor and against Defendants in an amount in excess of Seventy-Five Thousand

       Dollars ($75,000.00) exclusive of interest, costs, and damages.

                                  REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

       a. Declare that Defendants’ policy and practice of blocking, restricting, and impeding

           citizens from commenting or posting on Facebook while engaging in political speech

           or advocacy violates the First and Fourteenth Amendments facially and as applied to

           Plaintiff.

       b. Provide preliminary and permanent relief barring enforcement of the above-

           referenced policy

       c. Grant other and further relief as the Court deems just and equitable.

                                                    Respectfully Submitted,




/s/ Charles Blackwell

Charles Blackwell
2976 Cortland
Detroit, MI, 48206
313-739-3597
Cblack618@gmail.com
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.12 Filed 03/22/21 Page 12 of 36




  EXHIBIT A: Former Inkster Recreation Director Alex Legion Embezzlement Police

                                     Report
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.13 Filed 03/22/21 Page 13 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.14 Filed 03/22/21 Page 14 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.15 Filed 03/22/21 Page 15 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.16 Filed 03/22/21 Page 16 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.17 Filed 03/22/21 Page 17 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.18 Filed 03/22/21 Page 18 of 36




                 Exhibit B: Inkster Parks and Rec Commission Request
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.19 Filed 03/22/21 Page 19 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.20 Filed 03/22/21 Page 20 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.21 Filed 03/22/21 Page 21 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.22 Filed 03/22/21 Page 22 of 36




                      Exhibit C: Police Department Blocked Post
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.23 Filed 03/22/21 Page 23 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.24 Filed 03/22/21 Page 24 of 36




                     Exhibit D: Police Department Blocked Access
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.25 Filed 03/22/21 Page 25 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.26 Filed 03/22/21 Page 26 of 36




             Exhbit E: City of Inkster Police Department Social Media Policy
3/19/2021    Case 2:21-cv-10628-LVP-EAS ECF Inkster
                                             No. 1,    PageID.27
                                                    Police               Filed 03/22/21 Page 27 of 36
                                                           Department | Facebook




                              Inkster Police Department
                              @inksterpolice · Police Station




                                        26279 Michigan Ave. Inkster,
                                        MI 48141




                             GENERAL

                                  2,631 people like this including 8 of your friends



                                  2,864 people follow this

                                  431 people checked in here

                                  Police Station · Law Enforcement Agency · Government Organization


                             HOURS
                                  Always Open


                             ADDITIONAL CONTACT INFO

                                  htt //       it   fi k t     /
https://www.facebook.com/inksterpolice/about                                                            1/3
3/19/2021    Case 2:21-cv-10628-LVP-EAS ECF Inkster
                                             No. 1,    PageID.28
                                                    Police               Filed 03/22/21 Page 28 of 36
                                                           Department | Facebook
                                  http://www.cityofinkster.com/



                                  (313) 563-9850
                             MORE INFO

                                  About
                                  This page is managed by the Inkster Police and was developed to assist us in
                                  providing the highest level of service possible in our community.


              Inkster Police Department




https://www.facebook.com/inksterpolice/about                                                                     2/3
3/19/2021    Case 2:21-cv-10628-LVP-EAS ECF Inkster
                                             No. 1,    PageID.29
                                                    Police               Filed 03/22/21 Page 29 of 36
                                                           Department | Facebook




                                  Additional Information
                                  Please Read Before Posting!
                                  The City of Inkster requires that all users of any of the City’s Facebook Fan
                                  Pages conduct themselves civilly – refraining from inappropriate language or
                                  comments or those that could be deemed abusive, discriminatory,
                                  inflammatory or lewd. The City assumes no responsibility for the content of
                                  comments posted by users and does not endorse any opinions posted by
                                  third parties.
                                  The City of Inkster reserves the right, at our sole discretion, to:
                                  • Block users or remove comments if the content posted is deemed
                                  harassing, threatening, potentially libelous, false, misleading, obscene or
                                  otherwise inappropriate;
                                  • Block users or remove comments if the content posted promotes private
                                  businesses, political affiliations, ideologies or positions, or any other third-
                                  party advertisements, sales or promotions;
                                  • Use comments posted on our page in any manner, including — but not
                                  limited to — publication in online or in print, along with information
                                  identifying you as the author, including full name and/or Facebook
                                  screenname;
                                  • Retain and disclose submitted content if required by law to do so;
                                  • Change these terms or impose new conditions on our page’s use at any
                                  time.
                                  By using our page, you represent and agree that:
                                  • You have read and agree to abide by the aforementioned conditions;
                                  • You are the owner of any material you post;
                                  • The materials you post will not violate the rights of nor cause injury to
                                  others, including people and entities;
                                  • You will indemnify and hold harmless the City of Inkster from and against
                                  any liability arising from such materials.
                                  ______________________________________
                                  Welcome to the Inkster Police Department's Facebook Page!
                                  This page was developed to assist us in providing the highest level of service
                                  possible in our community. The hope is that this page will provide an avenue
                                  to communicate between the public and the police on breaking news or need
                                  to know issues that impact the fine citizens of Inkster.
                                  The men and women of the Inkster Police Department are proud to serve the
                                  residents and visitors of our city. Our highest priority is to protect them
                                  against the criminal activities of others and to enhance their sense of security,
                                  safety and well being.
                                  Our department is committed to excellence by providing professional law
                                  enforcement services in accordance with the law, while being sensitive to the
                                  needs of the community.
                                  I encourage you to contact us if you have a safety concern or if you feel that
                                  you need our services.
                                  I hope your visit to this page will be beneficial.
                                  We welcome your suggestions and/or comments on how well it serves your
                                  needs. See Less




https://www.facebook.com/inksterpolice/about                                                                          3/3
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.30 Filed 03/22/21 Page 30 of 36




                 Exhibit F: Mayor Wimberly Blocked Post Comparison
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.31 Filed 03/22/21 Page 31 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.32 Filed 03/22/21 Page 32 of 36




                Exhibit G: Mayor Wimberly Blocked Access Comparison
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.33 Filed 03/22/21 Page 33 of 36
Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.34 Filed 03/22/21 Page 34 of 36




               Exhibit H: Plaintiff March 1st email to City Attorney
3/21/2021   Case 2:21-cv-10628-LVP-EAS
                                    Gmail -ECF   No.SOCIAL
                                            INKSTER  1, PageID.35      FiledFORUM
                                                           MEDIA AND PUBLIC  03/22/21
                                                                                  ISSUE Page 35 of 36



                                                                                    Charles Blackwell <cblack618@gmail.com>



  INKSTER SOCIAL MEDIA AND PUBLIC FORUM ISSUE
  Charles Blackwell <cblack618@gmail.com>                                               Mon, Mar 1, 2021 at 11:56 AM
  To: David Jones <djones@allenbrotherspllc.com>, Matthew Wayne <mwayne@allenbrotherspllc.com>,
  npioch@allenbrotherspllc.com

    Hello Attorney Jones:

    I would like to speak with you regarding a First Amendment matter. I intend to interact and post and comment on City of
    Inkster officials municipal social media pages such as Facebook and Instagram.

    I am proactively bringing this to your attention so that there won't be any problems. The Federal Circuit has held that
    public officials facebook and instagram pages are public forums subject to protections of the First Amendment. This
    means that Inkster officials should not block me from their pages nor are they allowed to delete or censor my critical
    viewpoint.

    Also, since this is a public forum city officials will have no viable reason to use the frequently tossed around "harassment"
    word.

    I am just informing you to prevent a problem in the future. If Inkster officials were to block me due to my critical viewpoint
    it would be a First Amendment violation.

    You have my cell phone number of 313 739 3597 if you would like to discuss this further.

    https://www.aclu.org/blog/free-speech/internet-speech/court-rules-public-officials-cant-block-critics-facebook




https://mail.google.com/mail/u/0?ik=79e3993235&view=pt&search=all&permmsgid=msg-a%3Ar8308267382103969973&simpl=msg-a%3Ar83082673…    1/1
                   Case 2:21-cv-10628-LVP-EAS ECF No. 1, PageID.36 Filed 03/22/21 Page 36 of 36
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Charles Blackwell                                                                                           City of Inkster and Patrick Andre Wimberly


    (b) County of Residence of First Listed Plaintiff             Wayne                                       County of Residence of First Listed Defendant             Wayne
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          42 USC 1983
VI. CAUSE OF ACTION Brief description of cause:
                                           First Amendment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         75,000.00                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/22/2021                                                              /s/Charles Blackwell
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
